Worden, J.
Action by the appellant, against the appellee, before a justice of the peace, and appeal to the circuit court, where the cause was tried by the court, resulting in a finding and judgment for the defendant, over a motion for a new trial.
The action was upon a promissory note executed by the defendant to the plaintiff, by which the former promised to pay to the latter four annual instalments of four dollars and eighty cents each, without interest. The first instalment was payable May 1st, 1873, and the last May 1st, 1876, and the others intermediately.
The complaint befo're the justice, upon which the case was tried in the circuit court, admitted the payment of nine dollars and sixty cents, or two of the instalments. There was, therefore, nothing in controversy in the court below, except the nine dollars and sixty cents due on the unpaid instalments, and what interest may have accrued thereon since they became due.
No appeal lies to this court in such case. The statute provides, that “ Appeals maybe taken from the courts of common pleas and the circuit courts, to the Supreme Court, by either party, from all final judgments, except in actions originating before a justice of the peace, or mayor of a city, where the amount in controversy, exclusive of interest and costs, does not exceed ten dollars.” 2 R. S. 1876, p. 238, sec. 550.
Here the plaintiff only claimed nine dollars and sixty *70cents, exclusive of interest; hence that sum, exclusive of interest, was all there was in controversy in the court below, and all there could be in this court. See Dailey v. The City of Indianapolis, 53 Ind. 483.
The appeal is dismissed, at the costs of the appellant.